DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 10, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cevik, Ismail, et al. ("An ultra-low power CMOS image sensor with on-chip energy harvesting and power management capability." Sensors 15.3 (2015): 5531-5554, hereinafter Cevik, the reference is part of IDS) in view of Chen, Zhiyuan, et al. ("A single-chip solar energy harvesting IC using integrated photodiodes for biomedical implant applications." IEEE transactions on biomedical circuits and systems 11.1 (2016): 44-53, hereinafter Chen)

Regarding claim 1, Cevik discloses a sensor system (MPPT based PMS, abstract, “1. Introduction”, page 5532,, ¶1, ¶2, fig. 1) comprising: 
a pixel array configured to operate in an image capturing mode or an energy harvesting mode (EHI pixel array 96x96 of fig. 1. EHI pixel array can operate in dual mode, i.e. energy harvesting mode and imaging mode, as disclosed in fig. 2); 
a DC/DC converter configured to convert energy captured by the pixel array while in energy harvesting mode (The PMS controls the operating point of energy harvesting photodiodes during energy harvesting, performs DC-DC conversion and voltage regulation, powers the chip with harvested energy when sufficient energy is stored and switches back to battery power when harvested energy is not sufficient – page 5533, lines 6-10);
a solar pilot EHI stack located adjacent to the pixel array configured to provide power to the DC/DC converter (Pilot EHI solar Cell stack, located adjacent to the EHI Pixel Array as seen from fig. 1a. Pilot EHI solar Cell stack is configured to provide power to the DC/DC converter. Cevik also discloses, ‘The PMS monitors the illumination conditions using integrated pilot solar cells, tracks the maximum power point (MPP), and stores the harvested solar energy onto a storage capacitor’ –  page 5534, ¶1. PMS as disclosed earlier harvests photodiode energy and performs DC-DC conversion – page 5533, lines 6-10.).
The solar cell array formed by the PD2 diodes delivers the generated energy to the energy harvesting bus (EHB) and the on-chip PMS” – meaning solar cells of pixel array are implemented in photodiodes. 
However, an explicit mention is not found that Pilot EHI Solar cells as disclosed in fig. 1, which surrounds the EHI pixels that contain PD2, is made of photodiode. 
As aforementioned, since EHI Pixels has solar cells that are implemented in photodiodes, there is enough motivation in Cevik, to implement the Pilot EHI solar cells in photodiodes as well. 
However, besides Cevik, Chen discloses that on chip solar cells are implemented in photodiodes (fig. 1), which is implemented in a stack to provide a single chip solution (fig. 12, title, abstract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement the Pilot Solar EHI Cells of Cevik in photodiodes in a separate stack for an integrated solution as disclosed by Chen, because, implementing solar cells in photodiodes is a well-known method used in the art yielding predictable results. Furthermore, such implantation in a single stackable form factor would improve the compaction of efficiency of the overall system. The cost of manufacturing would also go down in such a solution. 

Regarding claim 2, Cevik in view of Chen discloses the sensor system of claim 1, wherein the photodiode stack and pixel array are monolithically integrated (single-chip integrated solution as disclosed by Chen is understood monolithically integrated. See combination made above using Cevik and Chen. See fig. 1 of Chevik and figs. 1 and 12 of Chen). 
Regarding claim 3, Cevik in view of Chen discloses the sensor system of claim 2, wherein the photodiode stack has at least 2 diodes coupled in series (Chen: e.g. at least 2 photodiodes are coupled in series as is seen from fig. 5a,b of Chen). 
Regarding claim 5, Cevik in view of Chen discloses the sensor system of claim 1, wherein the DC/DC converter is a boost converter (Cevik: Since the solar energy harvester output voltage is less than 0.5 V, an on-chip self-timing boost converter with line regulator is integrated in the PMS to generate the desired supply voltage – page 5534; section 3.2, Signal Booster). 
Regarding claim 7, Cevik in view of Chen discloses the sensor system of claim 1, wherein the photodiode stack surrounds the pixel array (Cevik: fig. 1a, Pilot EHI cells surrounds the EHI Pixels. Also see fig. 12 of Chen). 
Regarding claim 10, Cevik discloses a sensor system (MPPT based PMS, abstract, “1. Introduction”, page 5532,, ¶1, ¶2, fig. 1) comprising: 
a pixel array configured to operate in an image capturing mode or an energy harvesting mode (EHI pixel array 96x96 of fig. 1. EHI pixel array can operate in dual mode, i.e. energy harvesting mode and imaging mode, as disclosed in fig. 2); and 
The PMS controls the operating point of energy harvesting photodiodes during energy harvesting, performs DC-DC conversion and voltage regulation, powers the chip with harvested energy when sufficient energy is stored and switches back to battery power when harvested energy is not sufficient – page 5533, lines 6-10. Pilot EHI solar Cell stack, located adjacent to the EHI Pixel Array as seen from fig. 1a. Pilot EHI solar Cell stack is configured to provide power to the DC/DC converter. Cevik also discloses, ‘The PMS monitors the illumination conditions using integrated pilot solar cells, tracks the maximum power point (MPP), and stores the harvested solar energy onto a storage capacitor’ –  page 5534, ¶1. PMS as disclosed earlier harvests photodiode energy and performs DC-DC conversion – page 5533, lines 6-10). 
The Dual mode CMOS EHI APS pixel operation is explained in fig. 1. It is seen that photodiode PD2 operated in dual mode, i.e. energy harvesting mode and/or imaging mode. In page 5535, Ceviks discloses, “The solar cell array formed by the PD2 diodes delivers the generated energy to the energy harvesting bus (EHB) and the on-chip PMS” – meaning solar cells of pixel array are implemented in photodiodes. 

However, an explicit mention is not found that Pilot EHI Solar cells as disclosed in fig. 1, which surrounds the EHI pixels that contain PD2, is made of photodiode, and photodiode stack is monolithically integrated with pixel array. 


However, besides Cevik, Chen discloses that on chip solar cells are implemented in photodiodes (fig. 1), which is implemented in a stack to provide a single chip solution (fig. 12, title, abstract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement the Pilot Solar EHI Cells of Cevik in photodiodes in a separate stack for an monolithically integrated solution as disclosed by Chen, because, implementing solar cells in photodiodes is a well-known method used in the art yielding predictable results. Furthermore, such implantation in a single stackable form factor would improve the compaction of efficiency of the overall system. The cost of manufacturing would also go down in such a solution. 
Regarding claim 14, Cevik discloses a sensor system (MPPT based PMS, abstract, “1. Introduction”, page 5532,, ¶1, ¶2, fig. 1), comprising: 
an image area including a pixel array configured to operate in an image capturing mode or energy harvesting mode (an image area including EHI pixel array 96x96 of fig. 1. EHI pixel array can operate in dual mode, i.e. energy harvesting mode and imaging mode, as disclosed in fig. 2); and 
The PMS controls the operating point of energy harvesting photodiodes during energy harvesting, performs DC-DC conversion and voltage regulation, powers the chip with harvested energy when sufficient energy is stored and switches back to battery power when harvested energy is not sufficient – page 5533, lines 6-10. Pilot EHI solar Cell stack, located adjacent to the EHI Pixel Array as seen from fig. 1a. Pilot EHI solar Cell stack is configured to provide power to the DC/DC converter. Cevik also discloses, ‘The PMS monitors the illumination conditions using integrated pilot solar cells, tracks the maximum power point (MPP), and stores the harvested solar energy onto a storage capacitor’ –  page 5534, ¶1. PMS as disclosed earlier harvests photodiode energy and performs DC-DC conversion – page 5533, lines 6-10.
The PMS monitors the illumination conditions using integrated pilot solar cells, tracks the maximum power point (MPP), and stores the harvested solar energy onto a storage capacitor. Since the solar energy harvester output voltage is less than 0.5 V, an on-chip self-timing boost converter with line regulator is integrated in the PMS to generate the desired supply voltage. The PMS connects the image sensor supply bus to the storage capacitor that holds the harvested energy when sufficient energy is stored – page 5534). 
The Dual mode CMOS EHI APS pixel operation is explained in fig. 1. It is seen that photodiode PD2 operated in dual mode, i.e. energy harvesting mode and/or imaging mode. In page 5535, Ceviks discloses, “The solar cell array formed by the PD2 diodes delivers ” – meaning solar cells of pixel array are implemented in photodiodes. 
However, an explicit mention is not found that Pilot EHI Solar cells as disclosed in fig. 1, which surrounds the EHI pixels that contain PD2, is made of auxiliary photodiodes, and photodiode stack is monolithically integrated with pixel array. 
As aforementioned, since EHI Pixels has solar cells that are implemented in photodiodes, there is enough motivation in Cevik, to implement the Pilot EHI solar cells in photodiodes as well. 
However, besides Cevik, Chen discloses that on chip solar cells are implemented in auxiliary photodiodes (fig. 1), which is implemented in a stack to provide a single chip solution (fig. 12, title, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement the Pilot Solar EHI Cells of Cevik in auxiliary photodiodes in a separate stack for an monolithically integrated solution as disclosed by Chen, because, implementing solar cells in photodiodes is a well-known method used in the art yielding predictable results. Furthermore, such implantation in a single stackable form factor would improve the compaction of efficiency of the overall system. The cost of manufacturing would also go down in such a solution. 
Regarding claim 15, Cevik in view of Chen discloses the sensor system of claim 14, wherein the imaging mode is configured to send a digital signal of a captured image to Cevik: During pixel readout, all pixels in a row are reset or selected in parallel – page 5536, last ¶.). 
Regarding claim 16, Cevik in view of Chen discloses the sensor system of claim 14, wherein the pixel array is configured to harvest energy in response to being illuminated (Cevik: fig. 7b). 
Regarding claim 17, Cevik in view of Chen discloses the sensor system of claim 14, wherein the photodiode stack has at least 2 or more diodes coupled in series (Chen: e.g. at least 2 photodiodes are coupled in series as is seen from fig. 5a,b of Chen). 
Regarding claim 18, Cevik in view of Chen discloses the sensor system of claim 14, wherein the one or more auxiliary photodiodes surround the pixel array or are integrated adjacent to the pixel array (Cevik: fig. 1a, Pilot EHI cells surrounds the EHI Pixels. Also see fig. 12 of Chen).
Claims 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cevik in view of Chen and further in view of Nayar et al. (2018/0020175, hereinafter Nayar).
Regarding claim 6, the sensor system of claim 1, except, further including a lens configured focus light onto the pixel array and photodiode stack.
However, Nayar discloses an image sensor 700 with energy harvester 514, where a lens 702, focuses image on image senor 500 (fig. 7, ¶0084).

Regarding claim 19, the sensor system of claim 14, further including a lens configured focus light onto the pixel array and photodiode stack (see substantively similar claim 6 rejection above). 
Claims 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cevik in view of Chen and further in view of Hoshino et al. (2020/0342607, hereinafter Hoshino).
Regarding claim 9, Cevik in view of Chen discloses, the sensor system of claim 1, except, wherein the pixel array is a 4-T pixel array. 
However, Hoshine discloses a IoT image sensor that is powered by energy harvesting (fig. 14, ¶0125), wherein, the image sensor has a 4 transistor structured pixel array (¶0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cevik in view of Chen to include the teaching of Hoshino to implement the pixel array in a 4T 
Regarding claim 11, Cevik in view of Chen discloses, the sensor system of claim 10, wherein the pixel array is a 4-T pixel array (see substantively similar rejection above). 
Prior and Pertinent Arts
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are – 

Leon-Salas (US 2018/0019273) discloses an image sensor, comprising a plurality of photo-diode pixels arranged in a two-dimensional array, an energy harvesting output bus connected to the pixels, an image sensing output bus connected to the pixels, and a plurality of switching busses, the switching buses connected to the pixels to direct output of a varying percentage of the pixels to either the energy harvesting output bus
YOON et al. (US 2021/0091134) discloses an energy harvesting imaging sensor that includes an array of pixel structures each formed from a semiconductor having a photodiode overlying a photovoltaic diode. The photodiode and photovoltaic diode are implemented as a vertically stacked P+/N.sub.WELL/PSUB junction. This structure enables simultaneous imaging and energy harvesting by generating charge in the photodiode that is indicative of light impinging on the photodiode and simultaneously generating charge from the light in the photovoltaic diode located underneath the photodiode. 
Bermak et al. (US 2010/0219789) discloses an apparatus using reconfigurable integrated sensor elements with an efficient energy harvesting capability. Each sensor element has sensing and energy harvesting mode. In the sensing mode, the sensor element measures an environmental characteristic by generating electrical charge and outputs a time-encoded signal indicative of the measurement. In the energy harvesting mode, the sensor element itself is used to harvest energy from ambient energy source and makes it available to other sensor elements or circuit components. The sensing element is switched from the sensing mode to the energy harvesting mode when the electrical charge reaches a predetermined threshold. An image sensor device using asynchronous readout for harvesting energy from incident light while generating images is also described. 
From NPL
1. Shi, Chao, Man Kay Law, and Amine Bermak. "A novel asynchronous pixel for an energy harvesting CMOS image sensor." IEEE transactions on very large scale integration (VLSI) systems 19.1 (2009): 118-129.
2. Ko, Jong Hwan, et al. "A single-chip image sensor node with energy harvesting from a CMOS pixel array." IEEE Transactions on Circuits and Systems I: Regular Papers 64.9 (2017): 2295-2307.
3. Shah, Nishit, et al. "An energy harvester using image sensor pixels with cold start and over 96% MPPT efficiency." IEEE Solid-State Circuits Letters 2.9 (2019): 207-210.
4. Wang, Hsuan-Tsung, and Walter Daniel Leon-Salas. "An image sensor with joint sensing and energy harvesting functions." IEEE Sensors Journal 15.2 (2014): 902-916.
IEEE Transactions on Circuits and Systems I: Regular Papers 62.9 (2015): 2177-2186.
6. Park, Sung-Yun, et al. "Simultaneous imaging and energy harvesting in CMOS image sensor pixels." IEEE Electron Device Letters 39.4 (2018): 532-535.
7. Cevik, Ismail, et al. "An ultra-low power CMOS image sensor with on-chip energy harvesting and power management capability." Sensors 15.3 (2015): 5531-5554. [Already part of IDS]
8. Chen, Zhiyuan, et al. "A single-chip solar energy harvesting IC using integrated photodiodes for biomedical implant applications." IEEE transactions on biomedical circuits and systems 11.1 (2016): 44-53.

Allowable Subject Matter
Claims 4, 8, 12-13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest, 
Regarding claim 4, wherein the photodiode stack is nine diodes coupled in series. 
Regarding claim 8, Cevik in view of Chen discloses the sensor system of claim 1 further comprising a comparator having built in reference generation configured to 
Regarding claim 12, Cevik in view of Chen discloses the sensor system of claim 10 further comprising a comparator having built in reference generation configured to output a signal indicative of a voltage across a diode in the photodiode stack crossing a threshold. 
Regarding claim 13, wherein each diode of the photodiode stack is formed by a first PN junction between a P-well and deep N-well, and a second junction between the P-well and a N- -well, wherein the N- -well has a higher dopant concentration than the deep N-well. 
Regarding claim 20, wherein the one or more auxiliary photodiodes includes at least nine photodiodes stacked to form a series connection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/
Primary Examiner, Art Unit 2661